Citation Nr: 0844574	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-21 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Service connection for residuals of a stab wound.

2.  Service connection for right leg deep vein thrombosis, 
claimed as blood clots.

3.  Service connection for residuals of a hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to August 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in October 
2008.  A transcript of this hearing is associated with the 
veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is clear from the development done by the RO that the 
veteran's service treatment records are not complete, as 
evidenced by a formal finding regarding this issue in 
February 2007.  The RO requested the veteran's records from 
the National Personnel Records Center (NPRC) in July 2006 and 
received a negative response in October 2006.  The RO 
indicated that all procedures to obtain the veteran's service 
records were correctly followed and all efforts to obtain the 
needed military information have been exhausted; based on 
these facts the records were not available.  However, the 
evidence of record does not indicate that the RO ever 
requested records from the Records Management Center (RMC).  
The Board notes that the NPRC houses service records for Army 
veterans discharged before October 16, 1992 and the RMC 
houses service records for veterans discharged on or after 
October 16, 1992.  Given that it appears the veteran's 
initial service ended near this cutoff date and that he had 
service with the Army National Guard that did not end until 
August 1997, it is possible his service treatment records are 
located at the RMC and not the NPRC.  In addition, the record 
does not indicate that the veteran was ever provided 
sufficient notice that he could submit alternative records.  

The Board notes that in cases where the veteran's service 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case, including the obligation to 
search alternate sources.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991). 

It does not appear that the RO has made a thorough attempt to 
locate the appellant's records through alternative sources or 
other appropriate Federal records repositories.  It is 
incumbent upon VA to afford the appellant's claim this 
consideration due to the unavailability of his service 
records.  See Marciniak v. Brown, 10 Vet. App. 198 (1997), 
O'Hare (1991).  In this regard, the RO should attempt to 
reconstruct the service treatment records through alternative 
means.  This includes attempts to obtain any information from 
all available sources and records repositories.  The RO 
should once again contact the National Personnel Records 
Center, the Records Management Center and any other 
appropriate location.

The RO's attention is also called to Daye v. Nicholson, 20 
Vet. App. 512, 516 (2006) and Dixon v. Derwinski, 3 Vet. App. 
261 (1992) as to the requirement that VA advise claimants of 
alternate sources of evidence which may be utilized in cases 
where service records are missing.  A non-exhaustive list of 
documents that may be substituted for service medical records 
in this case includes: statements from service medical 
personnel, "buddy" certificates or affidavits, employment 
physical examinations, medical evidence from hospitals, 
clinics, and private physicians where a veteran may have 
sought treatment, especially soon after service discharge, 
letters written during service, photographs taken during 
service, pharmacy prescription records, and insurance 
examinations.  See VA Adjudication Procedure Manual, Manual 
M21-1MR, Part III, Subpart iii, 2.E.26 and 2.E.27 (December 
13, 2005).

Accordingly, the case is REMANDED for the following action:

1.  Please contact the National Personnel 
Records Center (NPRC), Records Management 
Center (RMC), and any other appropriate 
location, to request the veteran's 
complete service treatment records for all 
periods of active service.

2.  The RO should notify the veteran that 
given the possible unavailability of his 
complete service treatment records, he may 
submit alternative records to substantiate 
his claim, in accordance with Dixon and 
Daye and appropriate administrative 
provisions.

3.  If, and only if, the RO/AMC receives 
any further service treatment records or 
alternate evidence showing injury during 
service regarding any of the claimed 
disabilities, the RO/AMC should schedule 
the veteran for a VA medical 
examination(s) to determine the nature and 
etiology of the veteran's residuals of a 
stab wound, right leg deep vein 
thrombosis, claimed as blood clots and 
residuals of a hernia.  With respect to 
each such diagnosed disability, the 
examiner(s) should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any disability is medically 
related to the veteran's active military 
service.  The entire claims file and a 
copy of this remand must be made available 
to the designated examiner(s), and the 
examination report(s) should include a 
discussion of the veteran's documented 
medical history and assertions.

4.  Upon completion of the above requested 
development reconsider the veteran's 
claim.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

